Citation Nr: 1600790	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-19 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in May 2012 and May 2014, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  An in-service left knee injury was acute and resolved.

2.  A chronic left knee disability was not manifest during the Veteran's active service, and a current left knee disability is not otherwise related to active service, and left knee arthritis was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria to establish service connection for a left knee disability are not met.  38 U.S.C.A. § 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letter dated May 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  There is a Formal Finding of Unavailability of Service Treatment Records from Blanchfield Army Community Hospital dated in July 2012.  The RO made appropriate efforts to obtain records from alternative sources and the Veteran was provided the opportunity submit any records in his possession.  

VA has obtained an examination with respect to the claim.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after separation is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that he fell during service doing physical training exercise and sustained an injury to his left knee.  He indicated that his knee became swollen and painful that night and that he reported to sick call the next day and was treated at an Army hospital.  He reported experiencing knee pain throughout basic training, but stated that he did not complain of that pain because he did not want to be labeled a malinger.  He stated that the left knee had intermittently bothered him since 1970 and that he had a great deal of pain in the most recent few years. 

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current left knee disability that was incurred during or is due to his period of active service.

The service medical records show that in April 1970, the Veteran presented with complaints of left knee pain.  It was noted that he had previously been issued an ace bandage.  He again complained of left knee pain on May 7, 1970, and an impression of traumatic arthritis was recorded.  A request for an orthopedic consultation, to include knee X-rays, was initiated that day.  The consultation request indicated a history of trauma, but no swelling or positive findings.  It appears that the Veteran was seen for an orthopedic consultation at the Army Hospital at Fort Campbell on May 8, 1970.  A copy of an individual sick slip submitted by the Veteran shows that he was referred for X-rays, and the consultation sheet contains a date stamp from the United States Army Hospital at Fort Campbell.  However, that except for the date stamp, the consultation report is otherwise blank.  At the time of the August 1970 separation examination, the Veteran's lower extremities were clinically evaluated as normal.  On the accompanying report of medical history, the Veteran endorsed painful or swollen joints and arthritis, but denied having a "trick" or locked knee.  The reviewing physician noted left knee arthritis, existed prior to service.

The Board acknowledges that, on the report of the August 1970 separation examination, the examiner annotated left knee arthritis existed prior to service.  However, it does not appear that this diagnosis was made based upon X-rays taken of the Veteran's left knee.  Furthermore, at the January 1970 enlistment examination, the Veteran did not report ever having any left knee problems.  In fact, he specifically denied ever having had swollen or painful joints, a "trick" or locked knee, or arthritis.  In addition, a physical examination conducted on the Veteran on enlistment showed that his lower extremities were normal.  Significantly, at no time during service, except on discharge examination, or after service was any pre-service left knee pathology noted on a medical report.  Accordingly, the Board finds that the Veteran's left knee was sound on service enlistment in January 1970.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Post-service medical records show that, in March 2007, the Veteran presented to a private physician with complaints of left knee pain for the prior few weeks.  The Veteran could not recall any trauma, but noted that he had been working out to lose weight.  The assessment was possible knee strain.  A magnetic resonance imaging (MRI) study conducted that same month revealed severe articular cartilage loss in the patellofemoral compartment; a Baker's cyst, most likely ruptured; a sprain of the medial collateral ligament, and; a free edge tear of the medial meniscus without displacement.  The Veteran's private physician provided an assessment of osteoarthritis of the left knee with torn meniscus and medial collateral ligament sprain.  In April 2007, the Veteran underwent an arthroscopic partial meniscectomy with patellofemoral debridement.

On VA examination in November 2007, the examiner acknowledged the in-service notation of traumatic arthritis, and the Veteran's complaints of persistent knee pain over the years.  The examiner noted that the in-service diagnosis was made without any X-ray documentation.  As to the likelihood that the Veteran's current left knee disability was related to service, the examiner stated that there was no documentation of any arthritis in the service record; consequently any relationship between current symptoms and in service complaints was speculative.  The November 2007 VA examination report is assigned a low probative value because the examiner could not provide a medical opinion without resorting to speculation and the examiner did not discuss the significance of in-service documentation of a left knee injury and the Veteran's statements of in-service and continued post-service knee pain.

On VA examination in June 2012, the examiner reviewed the claims file and the examiner determined that an examination was not needed despite the Board's instruction in the May 2012 remand.  The examiner found the Veteran's current symptoms were more likely related to a current knee surgery.  The examiner noted evidence of normal knee findings in 1970 and 1971.  The examiner also noted the Veteran had surgery for a cartilage tear in 2007 and that the Veteran still had knee pain.  The examiner opined that the left knee disability was not likely related to service.  The June 2012 VA examination report is assigned lower probative value because the examiner did not perform an examination as requested and provided an opinion without consideration of the Veteran's contentions, to include continuity of symptomatology.  

On VA examination in June 2014, the examiner noted a review of the electronic record and an in-person examination.  The examiner noted the diagnosis of left knee patellofemoral arthritis and left knee meniscus tear.  The examiner opined that it was less likely than not that a left condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that it was less likely than not that any chronic left knee disability had its onset during active duty or was otherwise related to service, including the documented in-service episode of left knee treatment in May 1970.  The examiner stated although the medical evidence suggested that the Veteran incurred some type of left knee injury in 1970, it was less likely than not that injury caused or predisposed to the development of a meniscus tear and the patellofemoral arthritis which surfaced some 37 years later.  The examiner indicated that both conditions were more consistent with the progressive degenerative cascade associated with degenerative joint disease, were unrelated to any specific traumatic event, and would have evolved even absent the reported 1970 service injury.  The examiner stated that the opinion was further supported by the fact that the uninvolved right knee also developed a meniscus tear requiring surgery.  

Initially, the Board notes that all of the medical opinions to address the probability of a medical relationship between the Veteran's left knee disability and service weigh against the claim.  The Board finds the opinion provided by the June 2014 VA examiner to be of high probative value.  The examiner acknowledged the history provided by the Veteran, including his reports of continued pain since discharge, and reviewed the service medical records and the electronic record.  That opinion provided a clear rationale based on an accurate, comprehensive discussion of the pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Moreover, the Board finds that it cannot be concluded that a chronic left knee disability was shown in service.  The Board recognizes the Veteran's complaints of left knee pain in service and the corresponding treatment for left knee pain.  However, there is no additional competent medical evidence of a chronic left knee disability in service.  Although the Veteran reported pain at discharge and there is a notation of left knee arthritis in service, the August 1970 separation examination found no clinical abnormalities of the lower extremities, and no diagnosis of arthritis based on X-ray evidence was made during service.  The Board notes that the medical evidence of record shows the Veteran's first complaints pertaining to the left knee following service were in 2007, after beginning weight loss training, and well after separation from service.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  In fact, the Board finds it significant fact that while seeking medical treatment in March 2007, the Veteran could not recall any trauma to the left knee and reported that the pain was of a few weeks duration.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In addition, the Board finds that arthritis was not shown in service, nor is it shown to have manifested within one year following separation from service, as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  Finally, the Board notes that there is no indication from the record that the Veteran was diagnosed with arthritis in the left knee within one year of his August 1970 separation from service.  The diagnosis of arthritis apparently made without X-ray evidence to support that diagnosis.  The Board acknowledges that the May 1970 service medical record refers to possible arthritis.  However, the Board is persuaded by the June 2014 VA examiner's opinion that finds the Veteran's current disabilities are unrelated to any specific traumatic event, and would have evolved even absent the reported in-service injury.  Therefore, although conceding that there may have been some trauma to the left knee during service, the Board finds that a chronic left knee disability was not shown during service.  Therefore, the evidence must show that it is at least as likely as not that a left knee disability is related to service in order for service connection to be allowed.

The Board notes that while the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, such as pain, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Veteran is competent to report that he experiences left knee pain.  Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  To the extent the Veteran has reported continued pain since service separation, the Board finds that those assertions are inconsistent with the contemporaneous record.  In March 2007, the Veteran reported the onset of left knee pain as being a few weeks prior.  Furthermore, the June 2014 VA examiner found that the in-service injury did not cause or predispose to the development of a meniscus tear and patellofemoral arthritis which surfaced 37 years later. 

After considering the evidence of record, the Board finds that the most persuasive evidence of record weighs against the claim.  The probative value of the Veteran's general assertions regarding service connection are outweighed by the specific reasoned opinion of the June 2014 VA examiner.  The Veteran has not submitted any competent medical evidence that supports the claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


